Citation Nr: 0601988	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  97-23 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD), claimed as secondary to exposure to Agent 
Orange.

2.  Entitlement to service connection for a skin disorder, 
claimed as secondary to exposure to Agent Orange.

3.  Entitlement to service connection for arthritis of 
multiple joints with stiffness, claimed as secondary to 
exposure to Agent Orange.

4.  Entitlement to service connection for a back disorder, 
including lumbosacral instability and intervertebral disc 
disease with arthritis of spine, claimed as secondary to 
exposure to Agent Orange.

5.  Entitlement to service connection for a chronic 
disability manifested by chest pain, claimed as secondary to 
exposure to Agent Orange.


6.  Entitlement to service connection for a genitourinary 
disorder, to include bladder dysfunction, kidney dysfunction, 
and a prostate disorder, claimed as secondary to exposure to 
Agent Orange.

7.  Entitlement to service connection for chronic disorder 
manifested by fatigue, claimed as secondary to exposure to 
Agent Orange.

8.  Entitlement to service connection for hypertension, 
claimed as secondary to exposure to Agent Orange.

9.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to exposure to Agent Orange.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



WITNESSES AT HEARINGS ON APPEAL

The veteran, K. R., and L. McG.



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran served on active duty from February 1967 to 
January 1969.

The appeal arises from March 1997 and January 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.  
This case was previously before the Board in July 2001, and 
was remanded for additional development and re-adjudication.  


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam era, and 
is presumed to have been exposed to Agent Orange or other 
herbicide while in active service.

2.  The veteran has a current diagnosis of PTSD.

3.  The evidence of record does not support a finding that 
the veteran engaged in combat with the enemy.

4.  The veteran's claimed in-service stressors are not 
substantially corroborated by supporting evidence.

5.  There is no competent medical evidence that an acquired 
psychiatric disorder is causally or etiologically related to 
herbicides to which the veteran may have been exposed while 
serving in Vietnam, or to any other incident of service.

6.  There is no competent medical evidence that a skin 
disorder is causally or etiologically related to herbicides 
to which the veteran may have been exposed while serving in 
Vietnam, or any other incident of service.

7.  There is no competent medical evidence that arthritis 
with joint stiffness is causally or etiologically related to 
herbicides to which the veteran may have been exposed while 
serving in Vietnam, or any other incident of service.

8.  There is no competent medical evidence that a back 
disorder, to include lumbosacral instability and 
intervertebral disc disease with arthritis of the spine, is 
causally or etiologically related to herbicides to which the 
veteran may have been exposed while serving in Vietnam, or 
any other incident of service.

9.  There is no competent medical evidence that a chronic 
disorder manifested by chest pain is causally or 
etiologically related to herbicides to which the veteran may 
have been exposed while serving in Vietnam, or any other 
incident of service.

10.  There is no competent medical evidence that a 
genitourinary disorder, to include a bladder dysfunction, 
kidney dysfunction and prostate condition, is causally or 
etiologically related to herbicides to which the veteran may 
have been exposed while serving in Vietnam, or any other 
incident of service.

11.  The medical evidence of record is in relative equipoise 
as to whether the veteran's hypertension, on a presumptive 
basis, had its onset during service.

12.  The medical evidence of record is in relative equipoise 
as to whether the veteran's peripheral neuropathy was caused 
by exposure to Agent Orange in service.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include PTSD was not 
incurred in or aggravated by active service, and may not be 
presumed to have been incurred in service secondary to 
herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309 
(2005).

2.  A skin disorder was not incurred in or aggravated by 
active service, and may not be presumed to have been incurred 
in service secondary to herbicide exposure.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

3.  Arthritis of multiple joints with stiffness was not 
incurred in or aggravated by active service, and may not be 
presumed to have been incurred in service secondary to 
herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

4.  A back disorder, to include lumbosacral instability and 
intervertebral disc disease with arthritis of the spine, was 
not incurred in or aggravated by active service, and may not 
be presumed to have been incurred in service secondary to 
herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

5.  A chronic disorder manifested by chest pain was not 
incurred in or aggravated by active service, and may not be 
presumed to have been incurred in service secondary to 
herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

6.  A genitourinary disorder, to include bladder dysfunction, 
kidney dysfunction and prostate disorder, was not incurred in 
or aggravated by active service and may not be presumed to 
have been incurred in service secondary to herbicide 
exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

7.  A chronic disorder manifested by fatigue was not incurred 
in or aggravated by active service, and may not be presumed 
to have been incurred in service secondary to herbicide 
exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

8.  Giving the benefit of the doubt to the veteran, based 
upon manifestation within the first post-service year, the 
Board concludes that hypertension was presumptively incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2005).


9.  Giving the benefit of the doubt to the veteran, the Board 
concludes that peripheral neuropathy was incurred as a result 
of Agent Orange exposure in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, this was not done.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.

The record reflects that he and his representative were 
provided with copies of the March 1997 and January 1998 
rating decisions; the June 1997, October 1998 statements of 
the case; and the supplemental statement of the case issued 
in February 2005.  By way of these documents, the veteran was 
informed of the evidence needed to support his claims for 
service connection.  Thus, these documents provided notice of 
the laws and regulations, the cumulative evidence already of 
record, and the reasons and bases for the determination made 
regarding the claims, which the Board construes as reasonably 
informing him of the information and evidence not of record 
that is necessary to substantiate his claims.

By letters dated in July 2002 and February 2005, the RO 
advised the veteran of the criteria for establishing his 
claims, the types of evidence necessary to prove his claims, 
the information necessary for VA to assist him in developing 
his claims, and the evidence that the RO had received.  The 
veteran was notified of which portion of that evidence he was 
responsible for sending to VA and which portion of that 
evidence VA would attempt to obtain on his behalf.  The 
letters suggested that he submit any evidence in his 
possession.  The letters also informed the veteran that at 
his option, the RO would obtain any non-Federal private 
treatment records he identified as related to his claims, 
provided he completed, signed, and returned, the enclosed VA 
Forms 21-4142 to authorize VA to obtain them on his behalf.  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
All the above notice documents must be read in the context of 
prior, relatively contemporaneous communications from the RO.  
See Mayfield, at 125.  Thus, the contents of these letters 
complied with the requirements of 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2005).

As concerns the duty to assist, the RO obtained the treatment 
records identified by the veteran as relevant to his claims 
and arranged for appropriate examination.  The Board finds 
that all necessary development has been accomplished.  In 
this context, his service medical records, VA outpatient 
treatment records, private treatment records and the reports 
of VA examinations in 2004 have been obtained and associated 
with the claims file.  The veteran presented oral testimony 
at a Travel Board hearing in March 2005 before the 
undersigned Veterans Law Judge.  A copy of the hearing 
transcript was attached to the claims file.  The veteran does 
not assert that there is additional evidence to be obtained 
or that there is a request for assistance that has not been 
acted on.  All records obtained or generated have been 
associated with the claims file.  The Board finds that the RO 
has complied with the duty to assist the veteran with the 
development of his claims.  38 U.S.C.A. § 5103A (West 2002) 
and 38 C.F.R. § 3.159(c) (2005).

Accordingly, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  See also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

B.  Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  As a general matter, service 
connection for a disability on the basis of the merits of 
such claim is focused upon (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  See 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Where there is a chronic 
disease shown as such in service or within the presumptive 
period under 38 C.F.R. § 3.307 so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975 shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f) 
(West 2002).  

The applicable criteria also provide that a disease 
associated with exposure to certain herbicide agents, listed 
in 38 C.F.R. § 3.309(e), will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  38 C.F.R. § 3.307(a) (2005).  
The specified diseases which have been listed therein include 
chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcoma.  38 C.F.R. § 3.307(a)(6), 3.309(e) 
(2005).  Moreover, the diseases listed at 38 C.F.R. 
§ 3.309(e) shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other acneform disease consistent with chloracne 
shall have become manifest to a degree of 10 percent or more 
within one year, after the last date on which the veteran was 
exposed to an herbicide agent during active service.  38 
C.F.R. § 3.307(a)(6)(ii) (2005).  In addition, the U.S. Court 
of Appeals for the Federal Circuit has determined that a 
veteran is not precluded from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).

1.  Acquired psychiatric disorder, to include PTSD

The veteran's service medical records (SMRs) include no 
complaints of, or treatment for, a psychiatric disorder, and 
his separation examination report shows no psychiatric 
abnormality.  His DD Form 214 and other service personnel 
records show that his primary military occupational specialty 
(MOS) was as a cargo handler, and that he received no 
commendations or awards, such as the Combat Infantryman 
Badge, Purple Heart, or similar citation, typically awarded 
primarily or exclusively for circumstances relating to combat 
with the enemy.  

The post-service evidence is extensive, dated from 1969 to 
2004, and includes records from the Social Security 
Administration (SSA).  The first post-service psychiatric 
diagnosis is found on VA examination dated in June 1975.  At 
that time the veteran reported that he had served nine months 
in Vietnam as a cargo handler, and denied any problems.  
After service he was employed with General Motors for five 
years, until he left due to a back injury.  As a result, he 
was feeling distressed and upset because he was unable to 
work and support his family.  The diagnosis was depressive 
reaction, secondary to social, physical, and economic 
problems.  

In statement dated in August 1975 the veteran indicated that 
because of an injury sustained while working, he was not 
receiving sufficient funds to maintain his family, home, and 
other debts.  He and his wife had separated several times due 
to the pressure and economic strain that his unemployment had 
caused.  

In a hearing held before the RO in October 1975, the veteran 
presented testimony about the onset and severity of his 
psychiatric disabilities.  He testified that he had a problem 
with nerves during service, and that he had been given 
sedatives to help him sleep. 

An outpatient treatment record dated in March 1981 shows the 
veteran was treated for depression secondary to the financial 
stress of paying rent and child support.  

A VA discharge summary dated in November 1981, shows the 
veteran was admitted because of problems with sleeping and 
his recent divorce.  He reported that he had not worked since 
1973 because of his back problem.  The diagnosis at discharge 
included major depression.  

During a November 1981 VA neuropsychiatric examination the 
veteran gave a history of nervousness since service.  He 
noted that in Vietnam he had supply duty up and down the 
river and occasionally his convoy was under fire, but not in 
any direct combat.  Although the veteran mentioned his 
Vietnam experiences, and some PTSD symptoms were present, 
PTSD was not diagnosed.  The primary diagnosis was major 
depressive disorder.  

VA discharge summary shows that during a period of 
hospitalization in 1982, the veteran presented with 
complaints of being tired and unable to enjoy anything at 
all.  He reported that his problems began after he returned 
from Vietnam and that he was unable to adjust to society.  He 
reported recurrent dreams about events in Vietnam.  He stated 
that some of his friends were killed in the war and that he 
felt guilty about being a survivor.  At discharge the 
examiner concluded the recurrent dreams and flashbacks about 
Vietnam experiences, the inability to control anger and 
violence, and severe depression secondary to marital 
adjustment in society could be in favor of diagnoses of PTSD 
and major affective disorder.  

During a second period of hospitalization from March to July 
in 1982 the veteran admitted to thought-broadcasting, 
alienation, ideas of reference, and hallucinations.  The 
diagnosis at discharge was schizophrenia, schizo-affective 
type.

In an October 1982 report a private physician noted the 
veteran was not a combat soldier in Vietnam, but rather ran a 
boat that carried ammunition and supplies up and down the 
river.  The veteran reported that he was involved in some 
combat at various times during his stay, and later became 
confused and extremely anxious because of it.  Although he 
mentioned his Vietnam experiences, PTSD was not diagnosed.  
The clinical impression was schizophrenia, schizo-affective 
type, depressed.

In a hearing held before the RO in December 1982, the veteran 
testified that he was a cargo handler and boat operator.  He 
stated that he was not in actual combat but sometimes 
experienced sniper fire while riding in convoys.  His convoys 
were fired on, but not hit, and no one was killed or injured.  
However he was in constant fear of being mined.  He also 
indicated that he loaded and unloaded body bags, but did not 
know the names of those killed.  He felt that these events 
had a tremendous impact on his life.  His mother and ex-wife 
gave additional supportive testimony on his behalf.  

In his stressor statement, received in February 1999, the 
veteran indicated that while he was in Vietnam his convoys 
were frequently ambushed.  He also noted bombed, wounded, and 
killed comrades, but did not know the names of any of the 
casualties.  He provided no further elaboration or detail.  

In May 1999, a VA staff psychiatrist diagnosed PTSD, based 
upon the veteran's combat experiences in Vietnam where he was 
in transportation and came under fire several times.  The 
examiner noted multiple disabling symptoms, including 
nightmares and flashbacks, and opined that the veteran was 
totally disabled due to PTSD resulting from his combat 
exposure.  

In July 2002, the RO attempted additional development of 
stressor information to be forwarded to the United States 
Army Center for United Records Research (CURR).  However, the 
veteran did not respond to the VA letter requesting more 
specific information as to the events experienced in-service 
that contributed to his PTSD.  No additional evidence has 
been identified by the veteran as pertinent to his claim.  

On VA mental examination in August 2002, the veteran gave a 
history of serving in Vietnam in transportation, and that he 
came under fire several times.  The examiner referred to the 
May 1999 VA opinion from the staff psychiatrist who diagnosed 
PTSD related to combat exposure.  Multiple symptoms were 
noted, including nightmares, flashbacks, and intrusive 
thoughts.  The clinical impression was of PTSD and a major 
depressive disorder with psychotic features.

Also of record is a lengthy May 2003 medical opinion from a 
private social worker who noted the veteran's military 
history and service as a boat operator.  The veteran reported 
that he was under constant mental stress because of his 
duties and responsibilities which included rapid 
loading/unloading of supplies to the troops.  The veteran 
also reported that he experienced mental/emotional traumas 
including witnessing a member of his squad being crushed by a 
load of ammunition, but did not provide a name or any further 
details.  The diagnosis included PTSD; major depressive 
disorder, extreme, with psychotic features; and adjustment 
disorder with associated anxiety and depression.  

In February 2005, the CURR indicated there was insufficient 
information to conduct a meaningful search, therefore the 
veteran's stressors are currently either unverified or 
unverifiable.  

During a March 2005 Travel Board hearing, the veteran 
essentially reiterated previously submitted information 
concerning his in-service stressor events.  He also reported 
other incidents during military service, including a loading 
dock accident that resulted in the serious injury of another 
soldier.  He again did not provide the name of the soldier.  
The veteran also testified that his psychiatric disorder was 
caused by exposure to Agent Orange.  The veteran's son and a 
friend gave additional supportive testimony on his behalf.

The remaining records show continued psychiatric treatment of 
the veteran for schizophrenia, major depression and PTSD.  
These records include opinions from several private 
physicians that recount a history of the veteran's illnesses 
since returning from Vietnam but do not offer an opinion as 
to onset of etiology.  

The regulation governing service connection for PTSD, 38 
C.F.R. § 3.304(f), was amended while the veteran's appeal was 
pending, effective March 7, 1997.  The amendment serves 
primarily to codify the Court's decision in Cohen v. Brown, 
10 Vet. App. 128 (1997) and to bring 38 C.F.R. § 3.304(f) in 
line with the governing statute, 38 U.S.C.A. § 1154(b) (West 
2002), which relaxes certain evidentiary requirements for 
PTSD claimants who have combat-related stressors.

To establish entitlement to service connection for PTSD under 
the former regulation, the veteran must submit medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304 (1996).  

Under the revised regulation, the veteran must submit medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2005).  (The Board 
notes that 38 C.F.R. § 3.304(f) was again amended effective 
March 7, 2002; however, the changes pertain primarily to 
claims involving non-combat personal assault on the claimant.  
The veteran's contentions do not involve a non-combat 
personal assault.)  The three requirements for service 
connection cited above remain essentially unchanged.  In view 
of the foregoing, the Board finds that the veteran is not 
prejudiced by consideration of the claim in light of the 
version of 38 C.F.R. § 3.304(f) cited to above.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1995).

The type of evidence required to establish that the claimed 
in-service stressors actually occurred depends on whether the 
veteran "engaged in combat with the enemy."  38 U.S.C.A. § 
1154(b) requires that the veteran have actually participated 
in combat with the enemy, meaning participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality, and does not apply to 
veterans who served in a general "combat area" or "combat 
zone" but did not themselves engage in combat with the 
enemy.  See VAOPGCPREC 12-99 (Oct. 18, 1999).  The General 
Counsel also indicated that the determination of whether a 
veteran engaged in combat with the enemy necessarily must be 
made on a case-by-case basis, and that absence from a 
veteran's service records of any ordinary indicators of 
combat service may, in appropriate cases, support a 
reasonable inference that the veteran did not engage in 
combat; such absence may properly be considered "negative 
evidence" even though it does not affirmatively show that 
the veteran did not engage in combat.  Id.

The Board observes that there is no objective evidence that 
the veteran specifically participated in events constituting 
actual combat, as opposed to serving in a combat zone.  See 
Swann v. Brown, 5 Vet.App. 229, 233 (1993).  His MOS was 
cargo handler, and his awards and decorations do not include 
any indication of combat status.  In fact, the veteran has 
consistently acknowledged that he had no actual combat.  
Accordingly, the Board concludes that combat status has not 
been demonstrated in this case, notwithstanding the veteran's 
uncorroborated accounts of occasional sniper fire on convoys, 
and presumptions related to combat veterans are not 
applicable.  As the combat status has not been established, 
the veteran's statements alone cannot constitute conclusive 
evidence of the occurrence of an in-service stressor; rather, 
corroborating evidence is needed.  In such cases, the record 
must contain service records or other corroborative evidence 
that substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Evidence of a verified stressor upon which a diagnosis of 
PTSD could be based has not been presented.  The veteran has 
reported that his boat convoys experienced occasional sniper 
fire, and that a fellow soldier was severely injured in 
loading accident, saying these were traumatic incidents.  He 
did not provide any information concerning the time or 
location of any of the claimed events and did not provide the 
name of the serviceman injured.  The evidence offered by the 
veteran to support his claimed stressors is too vague and 
lacking in detail to be subject to verification.  As 
previously discussed, the RO has attempted to obtain 
information regarding the veteran's stressors and has 
requested verification from CURR.  The CURR has been unable 
to independently corroborate the occurrence of any of the 
claimed events, and the veteran has not identified any other 
sources of information, that would corroborate any alleged 
in-service stressful experiences.  Although the RO requested 
more detailed information from the veteran regarding his 
stressors, he did not reply.  "The duty to assist in not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1993).  

In making the above determination regarding the veteran's 
purported in-service stressor, the Board was cognizant of the 
holding of Pentecost v. Principi, 16 Vet. App. 124 (2002), 
wherein the Court reversed the Board's denial of a claim for 
service connection for PTSD on the basis of an unconfirmed 
in-service stressor.  However, in Pentecost, the veteran 
submitted evidence that his unit was subjected to rocket 
attacks.  The Court had previously pointed out that 
corroboration of every detail of a stressor under such 
circumstances, such as the veteran's own personal 
involvement, is not necessary.  See also Suozzi v. Brown, 10 
Vet. App. 307 (1997).  The veteran's claim herein may be 
distinguished from those in Pentecost and Suozzi, as the 
veteran has submitted no independent evidence of the 
occurrence of the claimed in-service stressor(s).

The veteran clearly has a diagnosis of PTSD.  Notwithstanding 
this diagnosis, service connection for PTSD is not warranted 
because there is no credible supporting evidence that the 
claimed in-service stressors occurred.  In the absence of a 
verified stressor, the diagnoses of PTSD are not sufficient 
to support the claim.  The Board is not required to accept an 
unsubstantiated diagnosis that the alleged PTSD had its 
origins in the veteran's Vietnam service.  See Wood v. 
Derwinski, supra at 192; West v. Brown, 7 Vet. App. 70, 78 
(1994).  Since the veteran's claimed stressors have not been 
verified, the diagnosis of PTSD was based on a questionable 
history that is inadequate for rating purposes, and may not 
be relied upon by the Board.  See West, 7 Vet. App. at 78.  

The record also includes other diagnosed acquired psychiatric 
conditions, including schizophrenia, schizoaffective 
disorder, and major depression, made by both VA and private 
physicians.  The Board notes initially that psychiatric 
disorders are not conditions that are statutorily recognized 
as presumed to result from herbicide exposure.  However, as 
noted above, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.

The SMRs do not show treatment for schizophrenia, depression, 
or any other psychiatric condition during service.  As a 
result, they do not affirmatively establish that a 
psychiatric disorder had its onset during his military 
service.  The earliest recorded medical history places the 
presence of a psychiatric disorder in 1975, six years after 
his separation from active service in 1969.  That is, there 
is no competent evidence of continuing or chronic acquired 
psychiatric disorder in the years following service.  
Therefore, chronicity and continuity of symptomatology is not 
established.  38 C.F.R. § 3.303(b).

The remaining records show that the veteran has been in and 
out of hospitals over the years, and has mostly been involved 
at VA since 1981.  The extensive treatment records indicate 
the presence of various mental disabilities for which 
treatment was sought, but do not suggest that an acquired 
psychiatric disorder originated during his military service.  
Rather, the records carry various references to the veteran's 
physical disabilities, turbulent marital status, and chronic 
unemployment.  

The Board does acknowledge the medical opinion from the 
private social worker, which indicates that the veteran's 
psychiatric disorder quite possibly was the result of 
experiences in service, including exposure to Agent Orange.  
However, this opinion was based on the veteran's self-
reported history, without a review of his claims file 
including service medical records.  The social worker did not 
note the basis for her conclusion and did not indicate any 
source, independent of the veteran, regarding his medical 
history and claimed Agent Orange exposure.  Therefore, the 
Board can only conclude that the veteran himself reported 
this medical history to the examiner.  Thus, to the extent 
that this clinical record was based upon a finding on a 
recitation by the veteran of his own medical history, the 
information is not probative evidence as to the etiology of 
the veteran's psychiatric disorder.  See Leshore v. Brown, 8 
Vet. App. 406 (1995).  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000) (Factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion).  See also 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (rejecting a 
medical opinion as "immaterial" where there was no 
indication that the physician reviewed the claimant's service 
medical records or another relevant documents which would 
have enabled him to form an opinion on service connection on 
an independent basis).  

Moreover, an opinion indicating that there is "quite 
possibly" a relationship to service is essentially 
speculative in nature.  See Warren v. Brown, 6 Vet. App. 4, 6 
(1993) (doctor's statement framed in terms such as "could 
have been" is not probative); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) ("may or may not" language by 
physician is too speculative).

Based upo the foregoing, the Board must conclude that the 
evidence of record does not demonstrate a causal link or 
nexus between an acquired psychiatric disorder, to include 
PTSDd and military service.  Consequently, the veteran's 
claim for service connection must be denied.

2.  Skin disorder

Available service personnel records reflect that the veteran 
served in Vietnam.  His SMRs are completely devoid of any 
complaints, findings, treatment, or diagnoses with regard to 
any skin condition.  A 1969 medical history report shows that 
he denied any skin disease and the accompanying examination 
report noted his skin was evaluated as normal.

The post-service evidentiary record in this case is 
extensive, consisting of three volumes of private, VA, and 
SSA medical records, which cover the period from 1969 to 
2004.  These records show treatment of the veteran for skin 
disorders beginning in 1971, variously diagnosed as nummular 
dermatitis, atopic dyshidrotic dermatitis, dyshidrotic 
eczema, allergic contact dermatitis, chronic eczematous 
dermatitis, urticaria, tinea versicolor, and seborrheic 
dermatitis.  Two skin biopsies, in 1983 and 1984, showed 
histopathologic changes that were consistent with eczematous 
dermatitis.  

During a RO hearing in October 1975, the veteran testified 
that he first noticed a skin condition on his feet and groin 
during service.  The rash continued on the hands, arms and 
legs after service discharge.  He provided similar testimony 
at a RO hearing in December 1982.

During VA dermatology examination in November 1981, the 
veteran reported that while in Vietnam he was exposed to 
cargo which he felt contained herbicides.  Since then he has 
had a skin rash, primarily in the palms of the hands, and 
eczema to a lesser degree.  On examination there was no 
chloracne present, and no acneform lesions were encountered 
in any area of the body surface.  The diagnosis was skin 
condition resolved to atopic with dyshidrosis of the palms 
and eczema, primarily right thenar eminence and mild 
antecubital popliteal space involvement.  Chloracne was not 
found on this examination, and the examiner noted the veteran 
had casual exposure to herbicides with no specific residuum 
found.  

On VA examination in August 2002 the veteran reported that he 
first noticed his skin condition during Vietnam.  The 
condition improved with treatment, but recurred in the 1970s.  
The examiner noted the veteran's diagnosis of dyshidrotic 
eczema.  On reviewing service records the examiner noted no 
abnormalities were recorded at the time of service discharge.  
There was no indication of any skin problems on examination.

Also of record is a lengthy May 2003 medical opinion from a 
private social worker.  She noted the veteran's duties in 
service as a boat operator, which required him to load and 
unload ammunition and chemicals on a daily basis.  The 
veteran reported that in service he received treatment for 
skin problems due to exposure to these chemicals.  The social 
worker concluded the that veteran's skin disorder in service 
was chemically induced as result of the exposure to Agent 
Orange in Vietnam.  

During VA skin examination in February 2004, the veteran was 
evaluated for recurrent rashes, mainly on the hands and 
extremities.  There were few current abnormal skin findings, 
but the examiner noted the veteran's history and findings in 
the claims file were consistent with atopic dermatitis, which 
had not been associated with Agent Orange exposure.  It was 
also noted that the veteran's previous skin biopsies were 
consistent with eczematous dermatitis.  The clinical 
impression was atopic and asteatotic dermatitis.  

During his Travel Board hearing in March 2005, the veteran 
testified that he believes his skin disorder was caused by 
exposure to Agent Orange.  The veteran's son and a friend 
gave additional supportive testimony on his behalf.

It is established that the veteran was exposed to herbicides 
during his Vietnam service.  38 C.F.R. § 3.313 (2005).  
Beyond those facts, however, there is no medical evidence of 
record that supports a claim for service connection for a 
skin condition.  

The SMRs are entirely negative for complaints or findings 
associated with a skin disorder.  In this case, it is clear 
that the veteran has a skin condition diagnosed, more often 
than not, as dermatitis and/or eczema.  His diagnosed skin 
conditions are not statutorily recognized as presumed to 
result from herbicide exposure.  The veteran has been 
diagnosed with numerous other skin disorders, but not 
chloracne.  The earliest recorded medical history places the 
presence of skin problems in 1971, two years after the 
veteran's discharge from active service in 1969.  

Moreover, in 1981 the veteran underwent a VA examination for 
the specific purpose of obtaining an opinion as to whether or 
not his skin disorder could be related to toxic exposure.  In 
rendering his opinion, the physician took into consideration 
the veteran's previous medical history, medical evaluations, 
and history of Agent Orange exposure during Vietnam service.  
The examiner concluded that there was no evidence of 
chloracne and the veteran's casual exposure to herbicide did 
not result in any specific residuals.  The remaining records 
do not suggest any causal relationship between the veteran's 
current skin disorder and military service to include 
exposure to Agent Orange.  

The Board does acknowledge the 2003 opinion from the social 
worker, which indicates that the veteran's skin disorder is 
"quite possibly" the result of Agent Orange exposure.  
However, this opinion was based on the veteran's self-
reported history, without a review of his claims file 
including service medical records.  The social worker did not 
note the basis for the conclusion or report treating the 
veteran for a skin condition and did not indicate any source, 
independent of the veteran, regarding his medical history and 
claimed Agent Orange exposure.  Therefore, the Board can only 
conclude that the veteran himself reported this medical 
history to the examiner.  Thus, to the extent that the 
opinion based a finding on a recitation by the veteran of his 
own medical history, the information is not probative 
evidence as to the etiology of the skin disorder.  See 
Leshore v. Brown, 8 Vet. App. 406 (1995).  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion).  See also Elkins v. Brown, 5 Vet. App. 474, 478 
(1993) (rejecting a medical opinion as "immaterial" where 
there was no indication that the physician reviewed the 
claimant's service medical records or other relevant 
documents which would have enabled him to form an opinion on 
service connection on an independent basis).  Moreover, the 
social worker did not discuss, or even acknowledge, the prior 
medical evidence of record, including the 1981 VA opinion, 
which indicated no evidence of residuals of Agent Orange 
exposure. 

Based upon the foregoing, the Board must conclude that the 
evidence of record does not demonstrate a causal link or 
nexus between a present skin disorder and military service.  
Consequently, the veteran's claim for service connection must 
be denied.

3.  Arthritis of multiple joints with stiffness, to include 
the low back

The veteran's SMRs are entirely negative for complaints or 
treatment of generalized joint pain. 

The post-service evidentiary record in this case is 
extensive, consisting of three volumes of private, VA and SSA 
medical records, which cover the period from 1969 to 2004.  
In July 1969, the veteran was treated for acute lumbar sprain 
resulting from a motor vehicle accident.  X-rays were 
negative for fracture.  These records also show he sustained 
additional back injury in 1973 secondary to work related 
accident at General Motors for which he received Worker's 
Compensation benefits.  These records also show that the 
veteran was treated for muscle spasm of the right upper 
extremity and lower back, diagnosed as spinal arthritis with 
nerve root pressure of the 4th and 5th lumbar spine and 
neuritis of the right upper extremity.  

Private treatment records dated in March 1974 include an X-
ray which showed disc narrowing at L5 and marginal reaction 
at L4.  A myelogram showed defects at L4-5 and L5-S1 
compatible with protrusion of nucleus pulposus.  A lumbar 
discogram showed findings compatible with moderate or early 
degeneration of the L5-S1 nucleus pulposus with no evidence 
of herniation.  

On VA examination in June 1975, the veteran's primary 
complaints were of problems with the back, right knee, hands 
and neck.  He gave a history of "wrenching" his back during 
service, but denied any problems at that time.  He reported 
that he had not worked steadily since September 1973, 
following a job-related back injury with radiating low back 
pain since then.  Examination of the joints of the limbs 
revealed no deformities, soft tissue swelling, increased 
heat, or limitation of motion.  There was some spasticity of 
the muscles of the lumbar spine with limitation of motion.  
X-rays of the cervical spine were negative for disc disease, 
osteophytosis, or spondyloarthrosis.  The thoracic spine 
showed a minimal degree of levoscoliosis and the lumbar spine 
showed some instability.  X-rays of the right knee were 
normal.  The examiner found no evidence of disability 
involving the hands, neck, knees, or spine.  

Radiological findings in November 1977 showed degenerative 
disc disease of the lumbar spine.  

Additional medical records show treatment for complaints of 
myalgia and arthralgia of multiple joints, particularly the 
spine and knees, beginning in 1996.  A private treatment 
record received in August 1996 shows the veteran complained 
of joint stiffness in the neck, back and shoulders.  The 
examiner noted the veteran's symptoms of tingling, numbness, 
weakness, sensitive skin and pain were consistent with 
peripheral neuritis.  

On VA examination in August 2002 the examiner noted that, at 
service discharge, the veteran did not indicate any 
musculoskeletal complaints and no abnormalities were 
recorded.  It was also noted that after service the veteran 
injured his back while working for General Motors.  Current 
examination of the joints of the limbs was essentially 
negative.  X-rays showed mild disc narrowing at L2-3 and L3-4 
with variable degrees of disc desiccation and mild disc bulge 
from L2-3 and through L5-S1.  Previous X-rays of the left 
hand, taken in February 2002, showed minimal degenerative 
spurring of the carpometacarpal joint of the thumb.  

Also of record is a lengthy May 2003 medical opinion from a 
private social worker, who, in pertinent part, asserted that 
the veteran's physical impairments were the result of his 
exposure to Agent Orange while in Vietnam.  She also asserted 
that harsh weather conditions in Vietnam were another 
precipitating cause of the veteran's joint pain.  

During VA rheumatology examination in May 2004, the veteran 
underwent evaluation of joints other than the spine.  His 
primary complaint was of knee pain.  Examination of the upper 
and lower extremities was essentially unremarkable, with the 
exception of some shoulder pain.  X-rays showed mild chronic 
osteoarthritis of the femorotibial joints of both knees.  X-
rays of the hips were unremarkable with no evidence of acute 
fracture, dislocations or focal aggressive bone lesions.  The 
clinical impression was osteoarthritis with no evidence of 
systemic inflammatory arthritis.  The examiner concluded that 
the osteoarthritis was not related to Agent Orange exposure 
and that there was no history of trauma to suggest traumatic 
osteoarthritis.  There was no indication of arthritis in any 
other joint.  

On VA orthopedic examination in June 2004, the veteran 
complained of back pain which he attributed to Agent Orange 
exposure during military service.  The veteran had never been 
told that he had inflammatory arthritis, and his history was 
likewise negative for SLE (systemic lupus erythematous).  The 
examiner was not certain as to the extent of arthritis or 
involvement of the spine, noting that there was no direct 
cause in the form of an accident or trauma to the spine 
during service.  X-rays of the lumbar spine showed mild 
hypertrophic degenerative disc disease at L1-2 and L2-3.  
Bone imaging showed no abnormalities in the thoracic or 
lumbar spine to explain the veteran's chronic back pain.  
There was mild asymmetry of the lessor trochanter with a 
focus of increased uptake on the left.  Following review of 
the radiological reports, the clinical impression was 
osteoarthritis of the cervical, thoracic and lumbar spine 
with degenerative disc disease throughout.  The examiner 
concluded that he could see no evidence of inflammatory 
arthritis, and could not make any service connection to Agent 
Orange causing any present arthritis.  

The veteran presented testimony at the Travel Board hearing 
in March 2005 about the onset of and the severity of his 
claimed multiple joint and back pain.  He testified that his 
symptoms were caused by exposure to Agent Orange.  He 
testified as to the facts surrounding the development of 
symptoms as well as his subsequent treatment.  The veteran 
also testified as to his current condition.  He specifically 
denied any post service injury to his back while working at 
General Motors.  The veteran's son and a friend gave 
additional supportive testimony on his behalf.  

The Board notes that, for VA purposes, osteoarthritis or 
degenerative joint disease must be established by X-ray 
findings.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).  A 
clinical diagnosis based solely upon symptomatology does not 
meet this requirement.

The veteran has claimed entitlement to service connection for 
arthritis of multiple joints based on service incurrence, but 
did not specify the joint or joints for which he was claiming 
service connection.  While the evidence of record contains 
diagnostic impressions, sufficient to establish current 
diagnoses of osteoarthritis of the knees and spine, disc 
disease of the entire spine, neuritis of the right upper 
extremity and minimal degenerative spurring of the left 
thumb, the examining physicians did not relate such disorders 
to military service or any incident therein.  Moreover these 
disorders are not conditions that are statutorily recognized 
as presumed to result from herbicide exposure.  

Service medical records fail to reveal any significant injury 
during the veteran's active duty.  Significantly, there was 
no reference to any pertinent disability at the time of his 
1969 service separation examination.  Instead, a clinical 
evaluation of the veteran revealed normal findings.  As such, 
his service medical records do not affirmatively establish 
that a disability manifested by multiple joint pain and 
stiffness or that a low back disability had its onset during 
military service.  In fact, when the veteran filed his 
original application for VA benefits in the 1970s following 
his separation from service, his application was entirely 
silent for any mention of musculoskeletal disability or back 
injury.  

Although the veteran has been evaluated for various 
complaints of back pain since service, it is clear upon 
review of the record that he suffered significant post-
service injuries to his spine following his discharge from 
service.  Specifically, in July 1969, he injured his back in 
a motor vehicle accident and in April 1973 injured his back 
in a work-related incident.  In subsequent outpatient 
treatment records the veteran related the onset of his back 
pain to the 1973 injury.  

Moreover, no medical expert of record has suggested that the 
veteran's current multiple joint arthritis and low back 
disabilities first began during military service, or within a 
year thereafter.  With the exception of the 2003 medical 
opinion from a private social worker, no additional post-
service medical records that discuss the etiology of the 
veteran's musculoskeletal disabilities have been obtained and 
associated with the claims folder.  The social worker did not 
indicate that review of the veteran's claims file was 
undertaken, nor do her comments reflect knowledge of the 
veteran's entire history since 1969, as she did not address 
the post-service injuries in 1969 and 1973.  The social 
worker also did not report treating the veteran for 
orthopedic problems and did not indicate any source, 
independent of the veteran, regarding his medical history and 
claimed Agent Orange exposure.  Therefore, that particular 
medical opinion, in context, is merely the recordation of the 
history as related by the veteran, and does not represent a 
medical conclusion or opinion by the author.  See LeShore v. 
Brown, Prejean v. West, supra (factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion).  See also Elkins v. Brown, (rejecting a medical 
opinion as "immaterial" where there was no indication that 
the physician reviewed the claimant's service medical records 
or another relevant documents which would have enabled him to 
form an opinion on service connection on an independent 
basis).  As a result, the Board finds the 2003 private 
opinion to be of minimal probative value.  

Based on the foregoing, the Board must conclude that the 
evidence of record does not demonstrate a causal link or 
nexus between a multiple joint arthritis, to include the 
back, and military service.  Consequently, the veteran's 
claim for service connection must be denied.

4.  Chest pain

SMRs are negative for diagnosis of a heart disorder.  At 
discharge in 1969, the veteran specifically denied a history 
of dizziness or fainting spells, shortness of breath, pain or 
pressure in the chest, palpitation or pounding heart, or 
heart trouble.

Post-service evidence dated from 1969 to 2004 shows that in 
June 1970 the veteran was treated for complaints of left-side 
chest pain and left arm numbness.  Examination revealed a 
slight heart murmur.  An electrocardiogram was negative.  The 
clinical impression was possible contusion of chest muscles.  
X-rays showed no cardiac or pulmonary abnormality.  

On VA examination in June 1975 the veteran denied a history 
of chest pain or shortness of breath.  Clinical findings were 
normal with the exception of a Grade I/IV systolic ejection 
murmur.  A chest X-ray was likewise normal.  

A private treatment record dated in November 1977, shows the 
veteran had a history of left side chest pain diagnosed as 
musculoskeletal pain.  It was also noted that the veteran had 
a history of heart murmur and mitral valve prolapse.  A 
treatment record dated in December 1981, shows the veteran 
gave a history of anterior chest pain radiating down the left 
upper extremity with associated dizziness, shortness of 
breath and nausea.  Examination revealed a mild prominence of 
ascending aorta but no other evidence of cardiovascular 
disease.  A chest X-ray was normal.  

On VA examination in August 2002 the veteran gave a history 
of chest pain and shortness of breath since 1970, which he 
attributed to a heart attack.  He stated that he was told he 
had an irregular heart and was given medication.  He also 
gave a history of another heart attack in 1973.  In 1982, he 
was checked for possible for myocardial infarction but there 
was no evidence of it.  The examiner noted that on review of 
service records, there was no indication of any abnormalities 
at service discharge.  Current clinical evaluation of the 
veteran revealed early atheromatous changes of the thoracic 
aorta but was otherwise was normal.  The clinical impression 
was history of chest pain syndrome with no objective clinical 
evidence of organic heart disease to account for it.  

A lengthy May 2003 medical opinion from a private social 
worker shows, in pertinent part, that the veteran gave a 
history of physical impairments and diseases, which he 
attributed to Agent Orange exposure while in Vietnam.  The 
social worker noted the veteran presented with heart problems 
and that since his discharge from service has received 
medical intervention from numerous healthcare providers.  

During VA heart examination in March 2004, the veteran gave a 
history of two myocardial infarctions in 1970 and 1977.  He 
reported chest pain when exposed to chemical fumes or 
environmental allergies.  He described the pain as similar in 
quality to the prior myocardial infarction, but less intense.  
He reported few syncopal episodes in the 1970s and 1980s and 
some presyncopal episodes since then related to motion or 
nerves.  Cardiovascular examination was negative for jugular 
venous distention, hepatojugular reflux or carotid bruits.  
His lungs were clear to auscultation and there was no pedal 
edema.  Pulses were present and equal bilaterally.  An 
echocardiogram report showed the mitral valve leaflets 
appeared normal, with no evidence of stenosis, fluttering or 
prolapse.  The impression was no evidence of mitral valve 
prolapse, mitral valve stenosis, or mitral regurgitation.  

In an addendum dated in July 2004, the examiner reviewed the 
results of the diagnostic tests, which included an echo 
report, showing normal LV systolic and diastolic function 
with no evidence of valvular disease.  The examiner noted 
that despite the veteran's reported history of heart attacks 
in 1970 and 1977, there were no diagnostic tests to 
substantiate these events.  Recent ECG (electrocardiogram) 
and transthoracic echo clearly showed no evidence of prior 
myocardial infarctions.  The dobutamine stress echo further 
demonstrated that his persistent symptoms of chest pain were 
not attributable to any claimed ischemic heart disease.  X-
rays were likewise normal.  The descriptions of chest pain 
episodes suggests that they were of psychological nature.  
The clinical impression was atypical chest pain with no 
evidence of structural or ischemic heart disease.  The 
examiner concluded the most likely etiology of the chest pain 
was anxiety/panic disorder.  

At his Travel Board hearing in March 2005, the veteran 
testified that his chest pain was caused by exposure to Agent 
Orange.  He testified as to the facts surrounding the 
development of symptoms as well as his subsequent treatment.  
The veteran's son and a friend gave additional supportive 
testimony on his behalf.  

It is now well-settled that in order to be considered for 
service connection, a claimant must have a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
(service connection may not be granted unless a current 
disability exists).  Chest pain is essentially a symptom, not 
a diagnosis of a disease entity.  Without a finding of an 
underlying disorder, symptoms alone cannot be service-
connected.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  

The veteran's SMRs do not show a diagnoses of a disorder 
manifested by chest pain.  In fact, he specifically denied 
heart palpitations, and pain or pressure in the chest.  The 
separation physical did not show any current physical 
abnormality.  Thus, the medical evidence of record does not 
show that the veteran had a chronic disorder manifested by 
chest pain at any time during his active duty military 
service.  

The earliest clinical reference to a heart disorder in 1970, 
when a slight heart murmur was identified.  Although a murmur 
may, or may not, be a manifestation of a chronic disorder, it 
is not itself disabling.  Here, there is no medical evidence 
of a heart disorder related to the heart murmur, and a murmur 
was not even noted on the last examination.  Moreover, the 
veteran was provided several VA examinations, most recently 
in 2002 and 2004, and neither examiner found objective 
clinical evidence of organic heart disease to account for the 
veteran's chest pain.  

Rather, the medical evidence supports an association of 
atypical chest pain attributed to musculoskeletal and/or 
psychiatric disorders, and not to any separate cardiovascular 
diagnosis.  The Board therefore concludes that in the absence 
of an independent disability manifested by chest pain, and in 
light of medical evidence relating these symptoms to the 
veteran's musculoskeletal and psychiatric disorders, service 
connection may not be granted for chest pain as a separate 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Based upon the foregoing, the Board must conclude that the 
evidence of record does not demonstrate a chronic disorder 
manifested by chest pain.  Consequently, the veteran's claim 
for service connection must be denied.

5.  Chronic genitourinary disorder, to include bladder 
dysfunction, kidney dysfunction, and prostate disorder

The veteran's SMRs are negative for symptoms suggestive of 
bladder, kidney, or prostate problems.

Post-service evidence dated from 1969 to 2004 shows that in 
November 1977 the veteran reported nocturia two to three 
times per night.  On examination the prostate was somewhat 
tender.  The clinical assessment was nocturia of unknown 
etiology.  VA outpatient treatment records show continued 
complaints of nocturia and frequency in March 1981.  At that 
time the clinical assessment was urinary difficulties 
possibly related to use of the medication Sinequan or 
anatomical/structural defect.  In April 1984, the veteran was 
treated for prostatitis and bladder neck obstruction.  An 
April 1996 urology consultation report showed evaluation for 
small venous leakage.  The remaining records show a history 
of treatment for recurrent urinary tract infections and 
prostatitis.  

On VA examination in August 1997, the veteran presented with 
complaints of impotence, occasional pain with urination and 
pain with sexual intercourse.  His history was significant 
for a large polypoid lesion in the verumontanum as well as a 
bladder neck contracture, which was relieved cystoscopically.  
Since then he has had intermittent difficulties achieving 
erection, and pain with urination and intercourse.  
Genitourinary examination was essentially unremarkable.  The 
prostate was normal in size with no tenderness on palpation.  
The diagnosis was impotence, but the examiner noted that 
given the veteran's history there was no functional 
difficulty and that rather his problems were related to 
psychological issues.  The examiner also noted that although 
it was possible that the continued inflammatory tissues were 
similar to the polyp, it was unlikely that this was 
contributing to his current complaints.  

On VA examination in August 2002 the veteran gave a history 
of urinary frequency following removal of a benign tumor from 
his bladder in 1982.  He denied hematuria and pyuria.  He 
also reported problems with an enlarged prostate and 
prostatitis.  He denied any trouble with his kidneys.  
Examination was negative for any problems with the 
genitourinary system.  Following examination the examiner 
found no evidence of benign prostatic hypertrophy or renal 
dysfunction.  

A lengthy May 2003 medical opinion from a private social 
worker noted the veteran's complaints of recurrent urinary 
infections and incontinence.  The veteran reported that 
during his tour of duty he began to evidence signs of a 
constant need to urinate and severe constipation.  The social 
worker concluded the veteran's surgery to remove lesions on 
his bladder was due to his contact with highly toxic 
chemicals to which he was exposed while in Vietnam.  

During VA genitourinary examination in March 2004, the 
veteran reported treatment by a urologist from 1983 to 1996, 
for voiding and erectile dysfunction.  In 1984, he underwent 
cystoscopy for polypoid prostate lesions.  The veteran's 
history was also significant for enlarged prostate and 
urinary tract infections.  However, current physical 
examination and recent laboratory results were both within 
normal limits.  The examiner noted the veteran's erectile 
dysfunction responded to medication and devices, therefore it 
was unclear how much was organic and how much was 
psychological.  The pertinent clinical impression was 
decreased libido and erectile dysfunction, occasional 
fleeting perineal pain and mild voiding dysfunction, 
significantly improved.  The examiner concluded that no 
further evaluation appeared warranted and that he could not 
resolve the issue of whether the veteran's urologic 
conditions were due to Agent Orange exposure without 
resorting to speculation.  

During his Travel Board hearing in March 2005, the veteran 
testified that his bladder and kidney dysfunction and 
prostate problems were caused by exposure to Agent Orange.  
He testified as to the facts surrounding the development of 
symptoms as well as his subsequent treatment.  The veteran's 
son and a friend gave additional supportive testimony on his 
behalf.

It is established, by presumption, that the veteran was 
exposed to herbicides during his Vietnam service.  38 C.F.R. 
§ 3.313.  Beyond those facts, however, there is no medical 
evidence of record that supports a claim for service 
connection for chronic genitourinary disorders, including 
bladder, kidney and prostate problems.  While prostate cancer 
is included among the listed disabilities under 38 C.F.R. § 
3.309(e), non-cancerous disabilities involving the bladder, 
kidney, and prostate are not.  Thus, the presumption afforded 
under section 3.309(e) cannot provide the basis for a grant 
of service connection.  Without the benefit of the 
presumptive provisions of sections 3.307 and 3.309, the 
veteran must submit competent medical evidence establishing a 
connection between the presumed exposure to herbicides in 
Vietnam and any current genitourinary disorder.  

The Board notes that the veteran does not suffer from a 
current kidney disorder.  Specifically, the VA examinations 
of record have consistently been negative for evidence of a 
kidney condition and on VA examination in August 2002 the 
veteran specifically denied problems with his kidneys.  
Moreover, after review of the entire record, the Board finds 
that the preponderance of the evidence is against the grant 
of service connection for a genitourinary condition 
manifested by bladder and prostate conditions.  In this case, 
there is no competent medical evidence of record showing that 
any current disability has been etiologically related to his 
period of active service.  

SMRs are silent as to any complaint or diagnosis of a 
genitourinary disorder.  The earliest recorded medical 
history places complaints of urinary frequency in 1977, 
several years his discharge from active service in 1969.  
This date leaves a significant gap between service and the 
initial confirmation of any disability with no clinical 
support for acute or inferred manifestations or continued 
symptoms.  In reviewing the post-service evidence of record, 
the Board finds diagnostic impressions sufficient to 
establish current diagnoses of a mild voiding dysfunction and 
erectile dysfunction.  Although the post-service records, 
including the most recent VA examination report, describe the 
veteran's current symptomatology, none of the extensive 
medical documentation shows that it is etiologically related 
to military service.  

The Board does acknowledge the 2003 private medical opinion, 
which indicates that the veteran's genitourinary problems 
"quite possibly" were the result of Agent Orange exposure.  
However, this opinion was based on the veteran's self-
reported history, without a review of his claims file 
including service medical records.  The social worker did not 
note the basis for her conclusion or report treating the 
veteran for genitourinary complaints and did not indicate any 
source, independent of the veteran, regarding his medical 
history and claimed Agent Orange exposure.  Therefore, the 
Board can only conclude that the veteran himself reported 
this medical history to the examiner.  Thus, as above, to the 
extent that this clinical record based a finding on a 
recitation by the veteran of his own medical history, the 
information is not probative evidence.  See Leshore, Prejean, 
Elkins, supra (as to lack of probative value of a medical 
opinion rendered without review of claimant's service medical 
records or another relevant documents which would have 
enabled the opiner to form an opinion on service connection 
on an independent basis).  Therefore, the Board finds the 
2003 private opinion lacking probative value.  

Based on the foregoing, the Board must conclude that the 
evidence of record does not demonstrate a causal link or 
nexus between any genitourinary disorder and military 
service.  Consequently, the veteran's claim for service 
connection must be denied.

6.  Chronic fatigue syndrome

The veteran's SMRs are entirely negative for complaints or 
symptoms suggestive of chronic fatigue.  Post-service 
evidence dated from 1969 to 2004 includes a medical opinion 
from a private social worker dated in May 2003.  The veteran 
reported that he was exposed to Agent Orange while in service 
and since that time has had chronic fatigue and muscle 
weakness.  The social worker concluded that the veteran's 
chronic fatigue and muscle weakness were due to his exposure 
to Agent Orange.  

On VA examination in March 2004 the veteran complained of 
fatigue which he stated began in the 1970s during the time he 
was having heart trouble.  The examiner noted that documented 
complaints of fatigue were included in several psychiatric 
notes, but there were no reports of fatigue in regular 
medical reports nor any workup for that allegation by any 
provider.  There was also no documented diagnosis of chronic 
fatigue syndrome found in the medical record or allegations 
of this particular diagnosis.  There was no history of acute 
fatigue, low grade fever, exudative pharyngitis, palpable or 
tender lymph nodes, fatigue lasting 24 hours or longer 
following exercise, or headaches of a different severity or 
pattern.  The veteran did not meet 6 of the 10 associated 
criteria, and he was noted to have other established 
conditions that were associated with fatigue, that is, 
depression, PTSD, and schizophrenia.  Musculoskeletal 
examination revealed normal strength in the upper and lower 
extremities.  There were no tender or trigger points palpated 
in the requisite areas and laboratory results were 
insufficient to establish a diagnostic impression of chronic 
fatigue syndrome.  The examiner concluded there did not 
appear to be any evidence that the veteran had chronic 
fatigue syndrome of an organic nature.  Therefore, there was 
no causal relationship of Agent Orange exposure regarding 
these allegations.  

During his Travel Board hearing in March 2005, the veteran 
testified that he had chronic fatigue as a result of exposure 
to Agent Orange.  He testified as to the facts surrounding 
the development of symptoms as well as his subsequent 
treatment.  The veteran's son and a friend gave additional 
supportive testimony on his behalf.

As noted above, it is established that the veteran was 
exposed to herbicides during his Vietnam service, under 
38 C.F.R. § 3.313.  Beyond those facts, however, there is no 
medical evidence of record that supports a claim for service 
connection for chronic fatigue syndrome.  

The primary impediment to a grant of service connection for 
chronic fatigue syndrome is the absence of medical evidence 
of diagnoses.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); see Degmetich v. Brown, supra.  It is now 
well settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, supra, the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  See also Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists); Rabideau v. Derwinski, 
supra.

The veteran's service medical records are silent as to any 
complaint or diagnosis of chronic fatigue syndrome, and the 
post-service medical evidence indicates that the veteran does 
not currently have chronic fatigue syndrome.  The VA examiner 
in 2004 essentially concluded that the veteran had a history 
of fatigue as a symptom of other established conditions and 
that there was no evidence of chronic fatigue syndrome of an 
organic nature.  Without a currently diagnosed condition, 
there may be no service connection.  Degmetich, supra.

Based on the foregoing, the Board must conclude that the 
evidence of record does not demonstrate a chronic disorder 
manifested by fatigue.  Consequently, the veteran's claim for 
service connection must be denied.

7.  Hypertension

SMRs show that at discharge in 1969 the veteran's systolic 
blood pressure was 130 and diastolic blood pressure was 80.  
These records are entirely negative for complaints, 
treatment, or diagnosis of hypertension.  

The post-service records show that in July 1969 the veteran 
had a systolic blood pressure of 160 and diastolic blood 
pressure was 94.  A subsequent blood pressure reading in June 
1970 was 160/90.  He was advised to see his family physician 
about his high blood pressure.  On VA examination in June 
1975 the veteran gave a 7-8 year history of hypertension, 
causing intermittent episodes of dizziness.  He was taking 
some medications sporadically but nothing at the time of the 
examination.  The remaining records show continued evaluation 
and treatment for hypertension.  

During an RO hearing in October 1975, the veteran presented 
testimony about the onset and severity of his hypertension.  
In a subsequent RO hearing in December 1982 the veteran 
testified that he was first told that he had hypertension in 
1970.  

On VA examination in August 2002, the veteran reported that 
he did not have high blood pressure in Vietnam but developed 
it after he returned from there.  The examiner noted that 
there was no indication of any abnormalities at the time of 
service discharge and the veteran's blood pressure was 
130/80.  Following examination the examiner diagnosed 
hypertension.

On subsequent VA examination in March 2004, the examiner 
noted that, given the high prevalence of hypertension in s 
the general population, it would be difficult to establish 
that it was causally related to Agent Orange exposure, and 
that it more likely is not related to Agent Orange exposure.  

During the March 2005 Travel Board hearing, the veteran 
testified that he was not currently on medication for 
hypertension.  He testified that he could not recall when he 
was first diagnosed with hypertension, but that it was not 
during service.  He testified that he has been told by 
physicians that his exposure to Agent Orange resulted in 
hypertension.  

For VA compensation purposes, the term "hypertension" means 
that the diastolic blood pressure is predominantly 90mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160mm. or greater 
with a diastolic blood pressure of less than 90mm.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101, Note 1 (2005).  With this in 
mind, it is noted that the veteran's last reported blood 
pressure reading at discharge, in 1969 was not elevated at 
130/80.  There is no competent medical evidence that the 
veteran was diagnosed with hypertension during military 
service.  

However, the blood pressure readings shown within the first 
year of the veteran's discharge from service show 
hypertension to a compensable degree.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2005).  Under that code, a compensable 
evaluation for hypertension contemplates diastolic pressures 
predominantly 100 or more or systolic pressures predominantly 
160 or more.  The veteran's systolic blood pressure readings 
within the first year following his discharge from service 
appeared to be consistently at 160.  

Upon careful consideration of the evidence in this case, 
while it is agreed that hypertension was not specifically 
diagnosed in service, it is found that, given the veteran's 
elevated blood pressure readings well within the first year 
following his service discharge, hypertension had its onset 
in service, on a presumptive basis.

Therefore, after weighing all the evidence, and resolving 
reasonable doubt in the veteran's favor, service connection 
for hypertension is established.

8.  Peripheral neuropathy

The veteran's SMRs are entirely negative for complaints or 
symptoms suggestive of peripheral neuropathy.  Post-service 
evidence dated from 1969 to 2004 shows the veteran first 
complained of pain and numbness in the upper and lower 
extremities in the 1970s.  The first objective evidence of 
peripheral neuropathy is in a neurological consultation 
report in September 1997.  At that time deep tendon reflexes 
were absent and there was distal numbness to pinprick.  In 
October 1997, NCV (nerve conduction velocity) studies were 
consistent with mild peripheral neuropathy.  

On VA examination in August 2002 the examiner diagnosed 
peripheral sensory neuropathy of the hands and feet, 
concluding that the history of cause was unknown, but the 
possibility of hyperventilation sydrome may account for it.  

On subsequent VA examination in March 2004, the examiner 
likewise diagnosed distal sensory polyneuropathy, and noted 
that his research into scientific literature disclosed a 
potential underlying etiology associated with Agent Orange.  
However, other possibilities needed to be ruled out by 
laboratory testing.  In an addendum later that month, the 
examiner stated that review of the claims file and additional 
laboratory workup confirmed sensory neuropathy, and that 
laboratory workup was negative for the other potential 
causes.  A second addendum, in April 2004, noted that 
laboratory studies ruled out paraproteinemia, thyroid 
dysfunction, B-12 deficiency, abetalipoproteinemia, diabetes, 
renal failure, and hepatic failure as causes of the 
peripheral neuropathy.  The examiner concluded that it is as 
likely as not that the present neuropathy was related to 
Agent Orange exposure.  

During a March 2005 Travel Board hearing, the veteran 
testified that his current peripheral neuropathy was caused 
by his exposure to Agent Orange during service.  

As noted, SMRs are negative for any diagnosis of, or 
treatment for, symptoms suggestive of peripheral neuropathy.  
Likewise, no medical records immediately subsequent to 
service contain diagnoses of any pertinent disability.  The 
post-service treatment records confirm the presence of 
peripheral neuropathy in 1997.  

The evidentiary record discloses that a VA examining 
physician has determined, after extensive medical evaluation 
of the veteran, that it is at least as likely as not that a 
causal relationship exists between the veteran's exposure to 
Agent Orange in service and his diagnosed peripheral 
neuropathy.

Given the veteran's presumed exposure to Agent Orange in 
service, and the detailed 2004 VA medical examination and 
opinion, the Board concludes, under this particular fact 
situation, that the evidentiary record is in relative 
equipoise regarding an existing relationship between the 
veteran's current peripheral neuropathy and Agent Orange 
exposure in service.  Thus, 38 C.F.R. § 3.102 is for 
application in the instant case.  Under that rule, when a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the veteran.  A reasonable doubt is one 
which exists because of an approximate balance of positive 
and negative evidence, which does not satisfactorily prove or 
disprove the claim. 

Therefore, in resolving reasonable doubt in favor of the 
veteran, the Board determines that his current peripheral 
neuropathy was caused as a result of his exposure to Agent 
Orange in service.  Accordingly, entitlement to service 
connection is warranted.


ORDER

Service connection for an acquired psychiatric disorder to 
include PTSD is denied.

Service connection for a skin disorder is denied 

Service connection for arthritis of multiple joints with 
stiffness is denied.

Service connection for a back condition, including 
lumbosacral instability and intervertebral disc disease with 
arthritis of spine is denied.

Service connection for a chronic disability manifested by 
chest pain is denied.

Service connection for a genitourinary disorder, to include 
bladder dysfunction, kidney dysfunction, and a prostate 
disorder, is denied.

Service connection for chronic disorder manifested by fatigue 
is denied.

Service connection for hypertension is granted.

Service connection for peripheral neuropathy is granted.


_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


